John I. Purtle, Justice, dissenting. I disagree with the majority opinion in this case because, in my opinion, the appellant clearly objected to the admission of the alleged in-custody oral confession. Further, the trial court failed to make a finding of voluntariness as required by law and precedent. Ark. Stat. Ann. § 43-2105 (Repl. 1977) states as follows: Issues of fact shall be tried by a jury, provided that the determination of fact concerning the admissibility of a confession shall be made by the court when the issue is raised by the defendant; that the trial court shall hear the evidence concerning the admissibility and the voluntariness of the confession out of the presence of the jury and it shall be the court’s duty before admitting said confession into evidence to determine by a preponderance of the evidence that the same has been made voluntarily. From this statute we can clearly see that if the admissibility of the confession was raised by the defendant, it was the court’s duty to determine by a preponderance of the evidence that the confession was made voluntarily. There was no such finding in this case as evidenced by the statement of the court: The Court will hold that the State will not be permitted to introduce into evidence the alleged oral confession, not that the court is convinced that it may or may not have occurred, but because of the possible prejudice to the Defendants and there being no evidence of that statement in the file to alert the Defendants. *** Any custodial statement made by an accused is presumed to be involuntary, and it is the duty of the state to prove otherwise. Hileman v. State, 259 Ark. 567, 535 S.W. 2d 56 (1976). An involuntary confession cannot be used even for impeachment purposes in a criminal proceeding against an accused. Mincey v. Arizona, 437 U.S. 385 (1978). Even if it were conceded that the appellant did not use specific words in the initial objection at the Denno hearing, any doubt should be removed by the statement made at the close of the state’s evidence in chief. At that time appellant’s attorney stated: ***l would like to reiterate my objections to permitting it to be used in any form whatsoever, even on rebuttal. ***In addition, I would make this motion also on the grounds of the inherent credibility of such a statement and certainly no proof of the stature required by law that such statement, if a statement was made, was made voluntarily and knowingly. Since the court failed to follow the requirements of Ark. Stat. Ann. § 43-2105, I think the alleged confession should have been excluded for all purposes. Clearly, our cases have held that the state has the burden of proving the voluntariness of an in-custody statement. The effect of the court’s ruling in practical application denied the appellant the right to take the stand in his own defense. Therefore, I would reverse and remand. I am authorized to state that Mays, J., joins me in this dissent.